Citation Nr: 1818268	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  08-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD) with residuals of an acute myocardial infarction, claimed as due to exposure to asbestos and lead.

2.  Entitlement to service connection for hypertension, claimed as due to exposure to asbestos and lead.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as due to exposure to asbestos and lead and as due to service-connected sinusitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.



ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1992 to June 1996.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was previously before the Board in December 2010, July 2015, and March 2017 when it was remanded for additional development.  The Board finds that there has been substantial compliance with its remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  It is now returned to the Board.


FINDINGS OF FACT

1.  The Veteran's CAD did not have onset during service, did not manifest within one year of separation from service, and was not caused by active service, to include exposure to lead or asbestos.

2.  The Veteran's hypertension did not have onset during active service, was not caused by his active service, and did not manifest within one year of separation from active service, to include exposure to lead or asbestos.

3.  The Veteran's GERD did not have its onset during active service, was not caused by active service, to include exposure to lead or asbestos, and was not caused or aggravated by the Veteran's service-connected sinusitis.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for CAD have not all been met.  §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for hypertension have not all been met.  §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for GERD have not all been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his CAD, hypertension, and GERD are related to exposure to lead and asbestos while conducting ship maintenance during service.  He also contends that his GERD is secondary to his service-connected sinusitis.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension and CAD, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Here, the Veteran's separation examination indicates that the Veteran's heart was normal, and his hypertension and CAD did not manifest until 2006, ten years after service.

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service treatment records (STRs) note several measurements of elevated blood pressure.  Two episodes of hyperventilation were noted in October 1992, and during an episode on October 22, 1992, the Veteran was admitted with complaints of dyspnea, and blurred speech.  His blood pressure was measured as 135/94, 132/90, 135/92, 129/57, 129/48, and 131/56; it was assessed as a syncopal episode.  In May 1993, the Veteran complained of gastrointestinal problems for two days.  His blood pressure was measured as 138/96, another measurement showed a reading of 130/84 while lying down and 120/90 while standing, and an assessment of viral gastroenteritis was rendered.  In September 1993, his blood pressure was measured as 124/90.  In October 1993, the Veteran was admitted with a chronic cough, and the record noted reports of exposure to chemical irritants, including lead.  The Veteran reported his previous history of hyperventilation, and the reviewing clinician stated that the previous episodes may have been hyperventilation.  On the Veteran's separation examination, his blood pressure was 118/80 and his heart and abdomen were noted to be normal.

Following service, the Veteran's blood pressure was noted as the following: 165/60 in September 1996; 130/88 in February 1997; 140/92 in January 1998; 132/80 in May 1998; 144/90 in May 1999; 136/90 and 160/120 in March 2001; 124/80 in May 2001 with an assessment of possible hypertension; 128/92 in November 2001; and 126/92 in December 2001.  In December 2006, the Veteran suffered a myocardial infarction, and his blood pressure was 160/110.

In April 2014, the Veteran underwent a VA examination.  The VA examiner noted medical articles submitted by the Veteran noting links between heart disease, hypertension, and GERD with lead and asbestos exposure but indicated that the studies do not show causation.  The examiner stated that the Veteran did not have CAD, hypertension, or GERD during service or within one year of service.  Addressing whether GERD was caused by the service-connected sinusitis, the examiner opined that GERD is not caused by sinusitis, but rather by a weak lower esophageal sphincter.  Regarding aggravation, the physician stated that "the Veteran's GERD symptoms are better not worse.  He has no proven complications of GERD, therefore there is no aggravation."  The Board previously determined that new opinions were needed to address symptoms noted in STRs and aggravation of the Veteran's GERD condition.  Accordingly, new VA medical opinions were obtained in August 2017 and October 2017.

In the August 2017 VA medical opinion, the examiner noted that the Veteran did not have CAD during military service or during the one year presumptive period following release from service.  The examiner noted that there was no indication that the Veteran had any notable risk factors for CAD during service, nor that it was suspected or treated.  The examiner noted that there is no documented evidence of exertional chest pain while the Veteran was in service.  The examiner noted one hyperventilation episode evaluation in service but found no noted cardiac disorder.  The record indicates that all documented blood pressures in the Veteran's chart during service were within normal limits except when the Veteran presented with testicular torsion, considered situational given the acuity of the presentation and pain.  The follow-up visit revealed blood pressure at 104/70.  The examiner stated that based on a review of well-respected cardiology journals, there is no conclusive data showing a causative link between asbestos or lead exposure and CAD.

The August 2017 examiner noted that the Salem VAMC treatment records indicated that hypertension began in 2006 and opined that it is not at least as likely as not that the Veteran's hypertension manifested in service or within one year of separation.  The examiner found that all but one blood pressure reading in the Veteran's STRs were within normal limits.  The examiner noted that based on a review of well-respected cardiology journals, there is no conclusive data regarding a causative link between asbestos or lead exposure and a cardiovascular disability.

The October 2017 VA medical opinion indicates that the examiner stated that GERD is not at least as likely as not causally related to service.  The examiner explained that GERD is a relatively common condition, without proven association with military service.  The examiner stated that there is no association of GERD with a remote history of viral gastroenteritis, quoting Uptodate.com, "Acute gastroenteritis usually has no long-term sequelae.  In developed countries, 75 percent of adults fully recover from acute gastroenteritis, but an estimated 25 percent of them have long-lasting changes in their bowel habits and a smaller number of these individuals will develop post-infectious irritable bowel syndrome."  The VA examiner noted that there is no proven association between lead exposure and GERD.  The examiner stated that "to quote reference from Nelson Textbook of Pediatrics, Chapter 721, 3431-3435.e1, gastrointestinal manifestations of lead poisoning include 'anorexia, abdominal pain, vomiting, and constipation, often occurring and recurring over a period of weeks.'"  The examiner stated that there is no basis for the Veteran's contention that his GERD was caused by asbestos exposure, explaining that exposure to asbestos has no documented association with GERD, referencing asbestos testing on animals.  Regarding secondary service connection, the examiner stated that sinusitis is not a cause for GERD, basing his statement on the review of Gastroenterology textbooks, including Sleisenger and Fordtran's Gastrointestinal and Liver Disease, and journal articles.  The report indicates that there is no role for sinusitis in etio-pathogenesis of GERD and that there is no demonstrable relationship with sinusitis.

In a June 2007 statement in support of claim, the Veteran notes, regarding his heart condition, that he included internet research confirming the relationship between lead/asbestos exposure with his heart condition.  He stated that he served on the USS Enterprise during 1993 to 1995 and was sent into ship compartments without being respirator qualified and collapsed during the chipping and grinding process, noting that the compartments were old and had lead and asbestos.  He stated that he was rushed to the hospital and was tested for lead and asbestos exposure but that testing was negative because it takes time for the conditions to surface.

In a July 2007 statement, the Veteran stated that he contends that his heart conditions are a direct result of the lead exposure in the military and that his blood pressure did not appear until separation from service.

The Veteran submitted a March 28, 2017 letter from Dr. G., a cardiology specialist.  The doctor indicated that he conducted research regarding a connection between lead poisoning or asbestos and heart disease, stroke, or cardiovascular diseases.  He opined "there is more than 50 percent chance of a cardiovascular complication due to lead poisoning.  Although they might argue the fact that only a few cases have been reported.  I feel strongly that there is a greater than 50 percent chance it caused your heart complications."

The Board acknowledges the Veteran's statements regarding the etiology of his claimed conditions.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of CAD, hypertension, and GERD, especially as it relates to exposure to lead or asbestos, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

A.  Coronary Artery Disease

The Veteran contends that his CAD is due to exposure to lead or asbestos during active service.

The April 2014 VA examination and VA treatment records indicate that the Veteran received a diagnosis of CAD in December 2006.

Regarding the theory of direct service connection, the Board finds that the Veteran has a current diagnosis of CAD but does not find that it is related to an in-service injury or disease because the weight of the evidence demonstrates no correlation between the Veteran's CAD and exposure to lead or asbestos during service.

The VA treatment records and August 2017 VA opinion are evidence against the Veteran's claim.  VA treatment records indicate that the Veteran did not receive treatment for this condition until years after service and the VA opinion indicates no correlation between the Veteran's condition and his exposure to lead or asbestos in service.  The Board acknowledges that the Veteran submitted additional research and a medical opinion regarding the connection between his condition and exposure in service.  However, the private medical opinion provides a conclusory statement, not based on a supported rationale.  Thus, the Board finds that the VA opinion is more probative as it is more specific to the Veteran's case and bases the opinion on multiple credible sources of information as well as a review of the Veteran's record.

Thus, the Board finds that direct service connection for heart disease is not warranted.  As there is no evidence of a heart condition in the year following separation from service, presumptive service connection based on chronic diseases is not warranted.

As discussed above, the Veteran reports exposure to lead and asbestos in service.  The record indicates that the Veteran had possible exposure to lead and asbestos while in service; however, to the extent that the Veteran has provided lay evidence of lead and asbestos exposure, he has not provided, and the record is absent for, competent evidence indicating a causal link between the claimed lead and asbestos exposure and his currently diagnosed CAD.  There is no indication from the research or medical evidence of record that the Veteran's CAD may be linked to lead or asbestos exposure.  Furthermore, the competent evidence of record does not show that the Veteran ever had lead poisoning during service, and such poisoning was the foundation for the opinion by Dr. G.  Thus, there is no competent evidence establishing the requisite injury, disease, or event during service to which the Veteran's current CAD can be linked.

For the foregoing reasons, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for CAD; consequently, the claim must be denied.  The preponderance of the evidence is against all theories of the claim; therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B.  Hypertension

The Veteran contends that his hypertension is directly related to service.

The record indicates that the Veteran received a diagnosis of hypertension in 2006, as noted in the April 2014 VA examination.

While evidence of record indicates that the Veteran has a diagnosis for hypertension, there is no evidence of record linking the Veteran's hypertension to service or showing that he had hypertension during service or within one year after separation from service.  STRs indicate some elevated blood pressure readings while in service; however, upon separation, the Veteran's blood pressure was noted as normal upon separation examination.

The evidence of record does not show a confirmed diagnosis or treatment for hypertension until 2006, ten years after the Veteran's separation from service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  The competent evidence of record does not show that the Veteran's diagnosed hypertension is connected to service, to include exposure to lead or asbestos.

Medical evidence of record does not indicate a link between the Veteran's hypertension and exposure to lead or asbestos in service.  Therefore, the Board finds that the preponderance of the evidence is against a grant of service connection for the Veteran's hypertension.

As discussed above, the Veteran reports exposure to lead and asbestos in service.  The record indicates that the Veteran had possible exposure to lead and asbestos while in service; however, to the extent that the Veteran has provided lay evidence of lead and asbestos exposure, he has not provided, and the record is absent for, competent evidence indicating a causal link between the claimed lead and asbestos exposure and his currently diagnosed hypertension.  There is no indication from the research or medical evidence of record that the Veteran's hypertension may be linked to lead or asbestos exposure.  Thus, there is no competent evidence establishing the requisite injury, disease, or event during service to which the Veteran's hypertension can be linked.

For the foregoing reasons, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hypertension; consequently, the claim must be denied.  The preponderance of the evidence is against all theories of the claim; therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

C.  GERD

The Veteran contends that his GERD is due to exposure to lead or asbestos during active service or is secondary to his service-connected sinusitis.

The record indicates that the Veteran received a diagnosis of GERD in 2011, as noted in the April 2014 VA examination.

With respect to direct service connection, the preponderance of evidence of record is against a finding that the Veteran's GERD is related to service.  The Veteran has primarily contended that his condition is due to exposure to lead and asbestos.  VA treatment records indicate an impression of GERD in 2005, but the April 2014 VA examination indicates that the Veteran was first diagnosed with GERD in 2011, fifteen years after the Veteran was discharged from service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.

As discussed above, the Veteran reports exposure to lead and asbestos in service.  The record indicates that the Veteran had possible exposure to lead and asbestos while in service; however, to the extent that the Veteran has provided lay evidence of lead and asbestos exposure, he has not provided, and the record is absent for, competent evidence indicating a causal link between the claimed exposure and his current GERD condition.  There is no indication from the research or medical evidence of record that the Veteran's GERD condition may be linked to lead or asbestos exposure.  There is no competent evidence establishing the requisite injury, disease, or event during service to which the Veteran's GERD can be linked.

Regarding secondary service connection, the Board notes that the Veteran has been diagnosed with GERD, and he is service-connected for sinusitis.  He contends that his condition is secondary to his service-connected sinusitis.  However, the Board finds that the Veteran is not entitled to service connection for a digestive disorder on a secondary basis because the most probative medical evidence of record, the 2017 VA opinion, indicates that it is less likely than not that the Veteran's GERD is caused or aggravated by his sinusitis.

Further, no medical professional has provided an opinion indicating that the Veteran's GERD is secondary to his service-connected sinusitis.  As discussed above, the October 2017 VA opinion indicates that sinusitis does not cause GERD.  Thus, the competent medical evidence of record reflects that the Veteran's GERD is not secondary to his service-connected sinusitis.

There is no competent evidence linking the Veteran's diagnosis of GERD to active service.  See 38 C.F.R. § 3.303.  The April 2014 and October 2017 VA examiners reviewed the overall clinical data and concluded that the Veteran's GERD is unrelated to service or a service-connected disability.

For the foregoing reasons, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for GERD; consequently, the claim must be denied.  The preponderance of the evidence is against all theories of the claim; therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for CAD is denied.

Service connection for hypertension is denied.

Service connection for GERD is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


